DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      ROBERT SCOTT BRIXNER,
                            Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-111

                               [May 13, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Mark T. Eissey, Judge; L.T. Case Nos. 502019MM008818A
and 502020AP000025A.

  Carey Haughwout, Public Defender, and Timothy Wang, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Melynda L. Melear,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.